Citation Nr: 0931455	
Decision Date: 08/21/09    Archive Date: 09/02/09	

DOCKET NO.  05-28 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
adjustment disorder with depressed and anxious mood 
associated with human immunodeficiency viral infection with 
AIDS, chronic diffuse adenopathy, and positive Hepatitis B 
serology. 

2.  Entitlement to an evaluation in excess of 30 percent for 
human immunodeficiency viral infection with AIDS, chronic 
diffuse adenopathy, and positive Hepatitis B serology.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 
1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This case was previously before the Board in April 2008, at 
which time it was remanded in order that the Veteran might be 
afforded a videoconference hearing at the VARO located in 
Waco, Texas.  That hearing took place before the undersigned 
Acting Veterans Law Judge in June 2009.  The case is now, 
once more, before the Board for appellate review.  

Good or sufficient cause having been shown, the Veteran's 
appeal has been advanced on the Board's docket pursuant to 
the provisions of 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2008).  

Finally, for reasons which will become apparent, the appeal 
is once again being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

A review of the record in this case raises some question as 
to the current severity of the Veteran's service-connected 
adjustment disorder with depressed and anxious mood, as well 
as his human immunodeficiency viral infection with AIDS, 
chronic diffuse adenopathy, and positive Hepatitis B 
serology.  

In that regard, a review of the record discloses that the 
Veteran was last afforded VA examinations for compensation 
purposes for those disabilities in October 2005, almost four 
years ago.  Moreover, in a Statement of Accredited 
Representative in Appealed Case dated in February 2009, as 
well as during the course of an Informal Hearing Presentation 
the following month, it was asserted that both of the 
disabilities in question had undergone an increase in 
severity, and that, given the recent rating decision finding 
the Veteran to be incompetent, that fact must be taken into 
account in adjudicating his current claim for an increased 
rating for a service-connected psychiatric disability.  
Finally, in that same Informal Hearing Presentation, it was 
argued that, given the fact that the Veteran had recently 
been found to be unemployable due to his service-connected 
disabilities, consideration had to be given to his potential 
entitlement to an extraschedular rating.  See Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Weggenman v. Brown, 
5 Vet. App. 281, 284 (1993); Proscelle v. Derwinski, 
2 Vet. App. 629 (1992); see also VAOPGCPREC 11-95 (April 7, 
1995).  

The Board notes that, in correspondence of March 2009, the 
Veteran indicated that he had been hospitalized on two 
separate occasions at William Beaumont Army Medical Center in 
2006 and 2007 for treatment of his service-connected 
psychiatric disorder and human immunodeficiency viral 
infection with AIDS.  However, based on a review of the 
Veteran's file, records of this treatment do not at this time 
appear to be a part of his claims folder.  Moreover, during 
the course of a videoconference hearing before the 
undersigned Acting Veterans Law Judge in June 2009, the 
Veteran indicated that his adjustment disorder with depressed 
and anxious mood, and human immunodeficiency viral infection 
with AIDS had increased in severity, thereby justifying 
additional VA examinations.

Finally, the Board notes that, in correspondence of May 2008, 
and in keeping with the holding of the United States Court of 
Appeals for Veterans Claims in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), the Veteran and his accredited 
representative were provided with the appropriate schedular 
criteria for evaluation of his service-connected human 
immunodeficiency viral infection with AIDS.  However, the 
Veteran has yet to be afforded the appropriate schedular 
criteria for evaluation of his service-connected adjustment 
disorder with depressed and anxious mood.  Significantly, 
those criteria must be provided the Veteran prior to a final 
adjudication of his current claim for an increased rating.  
See Vazquez-Flores, supra.  

Accordingly, in light of the aforementioned, the case is once 
again REMANDED to the RO/AMC for the following actions:  

1.  The Veteran and his accredited 
representative must be provided with the 
appropriate schedular criteria for 
evaluation of his service-connected 
adjustment disorder with depressed and 
anxious mood, which is to say, the 
schedular criteria delineated at 
38 C.F.R. § 4.130, Diagnostic Code 9433 
(2008).  A copy of the correspondence 
furnishing the Veteran and his accredited 
representative with those schedular 
criteria should be made a part of the 
Veteran's claims folder.  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 2006, and specifically 
including any and all records of 
hospitalization and/or treatment of the 
Veteran in 2006/2007 at William Beaumont 
Army Medical Center located in El Paso, 
Texas, should be obtained and 
incorporated in the claims folder.  The 
Veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, 
a notation to that effect should be 
included in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.  

3.  The Veteran should then be afforded 
additional VA infectious disease and 
psychiatric examinations in order to more 
accurately determine the current severity 
of his service-connected human 
immunodeficiency viral infection with 
AIDS and adjustment disorder with 
depressed and anxious mood.  The RO/AMC 
is advised that the Veteran must be given 
adequate notice of the date and place of 
any requested examinations, and a copy of 
all such notifications must be associated 
with the claims folder.  The Veteran is 
to be advised that failure to report for 
a scheduled VA examination or 
examinations without good cause may have 
an adverse effect on his claims.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report.  

4.  The RO should then review the 
Veteran's claim for an increased 
evaluation for service-connected human 
immunodeficiency viral infection with 
AIDS, chronic diffuse adenopathy, and 
positive Hepatitis B serology, as well as 
his claim for an increased evaluation for 
service-connected adjustment disorder 
with depressed and anxious mood.  Should 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of the 
most recent SSOC in July 2008.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	L. J. BAKKE-SHAW
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

